Citation Nr: 1033569	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-18 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected chronic sinusitis with headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1963 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The Veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in April 2008.  A transcript of the hearing 
has been associated with the claims file.  

The issue of reopening a claim of service connection for tinnitus 
has been suggested by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).   Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for to have the Veteran clarify whether he seeks to reopen a 
claim of service connection for tinnitus and to take any 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking a higher rating for the service-connected 
chronic sinusitis with headaches.  He last had a VA examination 
in March 2008 to evaluate the severity of the service-connected 
symptoms.  He testified during his April 2008 RO hearing, 
however, that the VA examination report does not accurately 
reflect the severity of his service-connected symptoms.  He also 
indicated that his symptoms had worsened and become more severely 
disabling since the March 2008 VA examination.  As such, the 
Board has no discretion and must remand this claim to afford the 
Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his service-connected chronic sinusitis with headaches.  See 38 
C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever 
VA determines there is a need to verify the current severity of a 
disability, such as when the evidence indicates there has been a 
material change in a disability or that the current rating may be 
incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The record also reveals that there are additional pertinent 
records that should be obtained.  The Veteran's Social Security 
records are currently associated with the claims file.  During 
his DRO hearing, however, he testified that he was receiving 
Workers' Compensation due to the service-connected headaches 
(associated with sinusitis).  The claims file indicates that the 
Veteran may have been referring to Social Security disability 
benefits when he identified Workers' Compensation.  Nonetheless, 
the RO should send him a letter asking whether he is receiving 
Workers' Compensation benefits in addition to Social Security 
disability benefits.  

Additionally, the Veteran wrote in May 2008 that he has had 
further treatment at VA, and he requested that the VA records be 
obtained.  

For these reasons, the case is REMANDED for the following action:

1.  After completing any initial notice 
and/or development deemed warranted based 
upon a review of the entire record, the RO 
should send the Veteran a letter requesting 
that he provide the names, addresses, and 
approximate dates of treatment for all health 
care providers who may have additional 
records pertinent to the remanded claim, 
including in connection with any award of 
Workers' Compensation benefits, as identified 
during the April 2008 RO hearing.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran 
not already associated with the claims file.  
The RO should also obtain all of the 
Veteran's outstanding VA treatment records.  

All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

3.  After completing the above requested 
development, the RO should schedule the 
Veteran for an appropriate VA examination to 
determine the current nature and severity of 
the service-connected chronic sinusitis with 
headaches.  The entire claims file must be 
made available and reviewed by the examiner.  

The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and undertake any indicated 
studies.  Then, based on the examination 
results, the examiner should provide an 
assessment of the current nature and severity 
of the Veteran's service-connected chronic 
sinusitis with headaches.  In doing so, the 
examiner should identify the total number of 
incapacitating episodes of sinusitis per year 
requiring prolonged antibiotic treatment 
(lasting four to six weeks) or characterized 
by headaches, pain, and purulent discharge 
and crusting.  The VA examiner must report 
all findings and conclusions in a legible 
report that should set forth all examination 
findings, along with a complete rationale for 
all opinions and conclusions reached.  Also, 
specific references to the Veteran's claims 
file, including all pertinent medical 
records, and the Veteran's lay assertions 
should be provided, as appropriate.

4.  After completing all requested action, 
plus any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

